
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1719
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2010
			Mr. Honda (for
			 himself, Mr. Carson of Indiana, and
			 Mr. Ellison) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the cultural and religious
		  significance of Eid al-Adha and wishing Muslim-Americans and Muslims around the
		  world a prosperous holiday.
	
	
		Whereas Eid al-Adha, or the Festival of the Sacrifice, is
			 an Islamic holiday which honors Abraham’s symbolic sacrifice of his son to God,
			 as referenced in the Quran, Old Testament, and New Testament;
		Whereas Abraham is a respected figure in Christianity,
			 Judaism, and Islam;
		Whereas for more than 14 centuries, Eid al-Adha has been
			 observed;
		Whereas Eid al-Adha is a holiday of great importance to
			 millions of Muslim-Americans and approximately 1,500,000,000 Muslims around the
			 world;
		Whereas during Eid al-Adha, Muslim-Americans recognize the
			 importance of sacrifice, freedom, and justice;
		Whereas Eid al-Adha is celebrated around the world with
			 prayers, charity and social events;
		Whereas many communities across the United States hold
			 day-long festivals in observance of Eid al-Adha;
		Whereas Islam is one of the world’s major religions,
			 sharing the belief in one God and one humanity;
		Whereas Muslim-Americans have made significant
			 contributions to the flourishing of the United States, including as ambassadors
			 to foreign nations, award winning scientists, doctors, and engineers, and
			 athletes;
		Whereas Muslim-Americans have contributed to the defense
			 of the United States with an estimated 10,000 Muslim-Americans serving in the
			 United States Armed Forces; and
		Whereas Muslim-Americans contribute to the success and
			 pluralism of the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the cultural and religious
			 significance of Eid al-Adha;
			(2)expresses its
			 appreciation and respect for the contributions of Muslim-Americans to the
			 United States; and
			(3)wishes Muslim-Americans and Muslims around
			 the world who observe Eid al-Adha a prosperous holiday.
			
